DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed 01/12/2022. Claims 1, 3-11, and 13-20 remain pending and are under consideration. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Miller on 03/04/2022.

The application has been amended as follows: 
1. (Currently Amended) A method comprising: 
rewriting a particular query; 
wherein the particular query references a set of grouping columns; 

determining that criteria includes: 
the set of grouping columns includes a set of one or more dependent grouping columns and at least one grouping column that the set of one or more dependent grouping columns does not contain; 
and wherein each dependent grouping column from the set of one or more dependent grouping columns is functionally dependent on one or more grouping columns from the set of grouping columns; 
in response to determining that the 
excludes the set of one or more dependent grouping columns as grouping columns; 
for each column of the set of one or more dependent grouping columns, projects an aggregation function that is applied to a respective column.  

2. (Canceled)

3. (Original) The method of Claim 1, wherein the aggregation function is a non-blocking aggregation function.  



5. (Original) The method of Claim 1, wherein generating the rewrite query comprises removing the set of one or more dependent grouping columns from a grouping clause.  

6. (Previously Presented) The method of Claim 1, wherein the at least one grouping column that the set of one or more dependent grouping columns does not contain includes a primary key column.  

7. (Previously Presented) The method of Claim 1, wherein generating the rewrite query comprises including the aggregation function in a select clause.  

8. (Previously Presented) The method of Claim 1, wherein the aggregation function is a FIRST aggregation function.  

9. (Previously Presented) The method of Claim 1, wherein generating the rewrite query comprises including the aggregation function in an ordering clause.  

10. (Previously Presented) The method of Claim 1, wherein: 
the at least one grouping column that the set of one or more dependent grouping columns does not contain is a single column; 
the set of one or more dependent grouping columns contains multiple columns.  

11. (Currently Amended) One or more non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform functions comprising: 
rewriting a particular query; 
wherein the particular query references a set of grouping columns; 
wherein rewriting the particular query comprises: 
determining that criteria includes: 
the set of grouping columns includes a set of one or more dependent grouping columns and at least one grouping column that the set of one or more dependent grouping columns does not contain; 
and wherein each dependent grouping column from the set of one or more dependent grouping columns is functionally dependent on one or more grouping columns from the set of grouping columns; 
in response to determining that the 
excludes the set of one or more dependent grouping columns as grouping columns; 
for each column of the set of one or more dependent grouping columns, projects an aggregation function that is applied to a respective column.  



13. (Original) The one or more non-transitory computer-readable storage medium of Claim 11, wherein the aggregation function is a non-blocking aggregation function.  

14. (Original) The one or more non-transitory computer-readable storage medium of Claim 13, wherein the non-blocking aggregation function is a deterministic function.  

15. (Original) The one or more non-transitory computer-readable storage medium of Claim 11, wherein generating the rewrite query comprises removing the set of one or more dependent grouping columns from a grouping clause.  

16. (Previously Presented) The one or more non-transitory computer-readable storage medium of Claim 11, wherein the at least one grouping column that the set of one or more dependent grouping columns does not contain includes a primary key column.  

17. (Previously Presented) The one or more non-transitory computer-readable storage medium of Claim 11, wherein generating the rewrite query comprises including the aggregation function in a select clause.  

18. (Previously Presented) The one or more non-transitory computer-readable storage medium of Claim 11, wherein the aggregation function is a FIRST aggregation function.  



20. (Previously Presented) The one or more non-transitory computer-readable storage medium of Claim 11, wherein: 
the at least one grouping column that the set of one or more dependent grouping columns does not contain is a single column; 
the set of one or more dependent grouping columns contains multiple columns.


	
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the following limitations in all the claims which is not found in the prior art references: “determining that rewrite criteria are satisfied, wherein the rewrite criteria includes: the set of grouping columns includes a set of one or more dependent grouping columns and at least one grouping column that the set of one or more dependent grouping columns does not contain; and wherein each dependent grouping column from the set of one or more dependent grouping columns is functionally dependent on one or more grouping columns from the set of grouping columns”. The prior art neither teaches nor suggests the particular determination of rewrite criteria including determining that there is a subset of dependent grouping columns within the set of grouping columns.

Witkowski et al. (US 6,775,662) teaches a query rewriter disqualifies (i.e. excludes) groupings and rewrites the query to produce an outer query that references an inner query that includes an aggregation function that specifies only those groupings that have been qualified (Col. 4 line 65 – Col. 5 line 10, Col. 7 lines 30 -45). However, Witkowski et al. does not teach nor suggest determining rewrite criteria, including that there is a subset of dependent grouping columns within the set of grouping columns.
The specific limitations “determining that rewrite criteria are satisfied, wherein the rewrite criteria includes: the set of grouping columns includes a set of one or more dependent grouping columns and at least one grouping column that the set of one or more dependent grouping columns does not contain; and wherein each dependent grouping column from the set of one or more dependent grouping columns is functionally dependent on one or more grouping columns from the set of grouping columns” clearly present in independent claims 1, and 11 are neither taught nor suggested by the prior art as a whole, either alone or in combination.


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David T. Brooks/Primary Examiner, Art Unit 2156